Citation Nr: 0827162	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The veteran had active service from August 1969 to May 1971

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is associated with the veteran's claim folder.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2006.  

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2007).

Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that he suffers hearing loss and 
tinnitus as a result of noise exposure in service.  He 
reports that his military occupation as a mechanic exposed 
him to the noise of vehicle engines, pneumatic tools, and 
generators on a daily basis.  The veteran also describes an 
incident in basic training in which another soldier 
accidentally fired a rifle very close to the veteran's left 
ear.  He states that he experienced a sharp pain and hearing 
loss from that incident and that his persistent left ear 
tinnitus began at that time.  He further states that he did 
not seek treatment at the time of the injury because he was 
preparing to leave for a three-day pass and he did not want 
to risk being restricted to base for treatment.  

The veteran's service medical records contain no evidence of 
hearing problems or ear injuries in service.  An audiological 
evaluation was performed at his induction physical 
examination in February 1969, in which pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
5
LEFT
5
5
5
5
0

The veteran underwent a separation physical examination in 
March 1971, in which an audiological evaluation was 
performed.  Pure tone thresholds, in decibels, were as 
follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
20
LEFT
10
10
15
X
15

In March 2006, the veteran underwent a VA audiologic 
evaluation.  Numeric data is not recorded in the treatment 
record, but the examiner determined that the veteran had 
"normal hearing" from 250 to 2000 Hertz, with a moderate 
sloping to severe hearing loss from 3000 to 8000 Hertz in the 
left ear, and a severe loss from 3000 to 8000 Hertz in the 
right ear.  Speech discrimination was 88 percent in the right 
ear and 92 percent in the left ear.   

The veteran underwent a VA examination in December 2006, in 
which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
85
LEFT
15
15
30
65
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

In addition to his exposure to noise in service, the veteran 
reported that he had worked in construction for a total of 30 
years after service.  He also stated that he hunts for 
recreation approximately 5 or 6 times a year.  The examiner 
diagnosed bilateral sensorineural hearing loss and left ear 
tinnitus.  She noted that the results of audiologic testing 
indicated a moderately severe to severe loss at 3000 to 4000 
Hertz on the right dropping to a profound loss at 8000 Hertz.  
The left ear demonstrated a mild loss at 2000 Hertz, dropping 
to a moderately severe loss at 3000 Hertz and a severe loss 
at 4000 to 8000 Hertz.  The examiner reviewed the claims 
folder and concluded that it is less likely than not that the 
veteran's hearing loss is related to noise exposure in 
service because the veteran's hearing was within normal 
limits upon enlistment and at separation.  

The examiner explained her rationale more fully in a January 
2008 addendum, in which she noted that the American Academy 
of Otolaryngology-Head and Neck Surgery (AAO-HNS) standard 
for a "significant threshold shift" is a change of 10 
decibels or more in the average of hearing thresholds at 500, 
1000, and 2000 Hertz, or a change of 15 decibels or more in 
the average threshold at 3000, 4000, and 6000 Hertz.  She 
stated that the veteran's average threshold shift from his 
induction to his separation was 6.6 in both ears from 500 to 
2000 Hertz, which is not clinically significant.  There was 
insufficient data to determine his average threshold in the 
higher frequencies at separation.  Given this finding, the 
lack of medical evidence of hearing loss or tinnitus for 35 
years after separation, and the veteran's history of civilian 
occupational noise exposure, she concluded that his hearing 
loss and tinnitus were not related to service.   

After carefully evaluating the relevant evidence, the Board 
has determined that the veteran's bilateral hearing loss is 
not related to his time in service.  The evidence shows that 
the veteran has a current hearing disability as defined by VA 
regulations.  38 U.S.C.A. § 3.385.  However, there is no 
evidence that a chronic hearing disability began in service.  
His service medical records indicate that, while his hearing 
thresholds had shifted since his entry to service, his 
hearing was within normal limits at separation, and he did 
not complain of hearing loss or other ear problems.  The 
record shows a hearing disability was first noted in 2006, 
many years after service.  Furthermore, the only medical 
opinion of record as to the etiology of the veteran's hearing 
loss expressly rejects a causal relationship between the 
hearing disability and his time in service.  Without a 
medical opinion linking the veteran's current disability to 
his service, there is no basis for granting service 
connection.  The Board acknowledges the veteran's contention 
that his hearing loss began at the time of the in service 
accident he reports.  Although the veteran is competent to 
describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Tinnitus

The veteran contends that he has experienced tinnitus as a 
result of the firing incident he describes, above.  At his 
June 2008 Board hearing, he stated that he has experienced 
ringing and "a roar" in his ears since that time which 
makes it difficult for him to understand speech.  

The evidence of record does not indicate that the veteran 
reported tinnitus during his active service or at his 
separation physical examination.  There is no evidence that 
he sought treatment for his condition prior to March 2006, 
when he was first examined at a VA facility.  

The Board finds that there is no basis for service connection 
for tinnitus, as the condition did not manifest in service or 
for many years thereafter.  The Board acknowledges the 
veteran's contention that he first experienced ringing in his 
ears in basic training.  While the veteran is competent to 
describe the symptoms he has experienced, the Board must make 
a determination based on the facts that are shown by the 
evidence of record.  Unfortunately, there is no evidence to 
corroborate the incident he describes, and there is no 
evidence of any complaint of or treatment for tinnitus until 
many years after service.  In addition, the only medical 
opinion of record states that the veteran's current tinnitus 
is not related to his service.  Without competent medical 
evidence linking the veteran's current disability to service, 
there is no basis for service connection.   

The Board concludes service connection for bilateral hearing 
loss and left ear tinnitus must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


